OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 January 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 02 November 2018. 

Response to Amendment
The Amendment filed 12 January 2022 has been entered. Claim 18 has been canceled; new claims 19-22 have been added. As such, claims 1-8, 11-17, and 19-22 are pending, under consideration, and have been examined on the merits.
The amendments to the claims have overcome the objections claims 16 and 18 previously set forth in the Final Office Action dated 16 November 2021 (hereinafter “Final Office Action”). The aforesaid objections have been withdrawn.
The amendments to the claims have overcome the rejection of claim 18 under 35 U.S.C. 112(a), as well as the rejection(s) of claims 1-8 and 11-18 under 35 U.S.C. 112(b), both previously set forth in the Final Office Action. The aforesaid 112(a) and 112(b) rejections have been withdrawn. 
The grounds of rejection under 35 U.S.C. 103 previously set forth in the Final Office Action are maintained herein.
It is also noted that new grounds of objection and rejection are set forth herein, necessitated by the amendments to the claims.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
In both of claims 1 and 19, the limitation “wherein the outer coating does not include metallocene-catalyzed polypropylene” is respectfully objected to for inconsistent claim language, specifically the use of ‘coating’ versus ‘coating layer’, where the latter is utilized throughout the claims – in order to overcome the issue, the following amendment is respectfully suggested: “wherein the outer coating layer does not include metallocene-catalyzed polypropylene”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 11-17, and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claims 1 and 19, it is noted that a brief discussion is initially provided hereafter to aid in forming the basis of the indefiniteness rejection. First, it is noted that Applicant’s specification [pp. 4, ln. 4-7; pp.5, ln. 14-15; pp. 6, ln. 6-15] indicates that the outer surface of the container (i.e., the surface of the fibrous board base which faces outward) may be coated with a polymeric layer, being described as a preferred embodiment. Second, it is noted that dependent claims 5, 6, 14, and 16 (relative to independent claim 1), as well as dependent claims 21 and 22 (relative to independent claim 19) explicitly recite the outer surface of the container being coated with polymeric material.
Third, it is also noted that claims 1 and 19 limit the polymer coated fibrous board utilizing the transitional phrase “comprises”, i.e., open claim language such that the polymer coated fibrous board is not limited (exclusively) to the fibrous board base, inner coating layer, and outer coating layer. 
As such, the limitation in claims 1 and 19 of “wherein the fibrous board base defines the outer surface of the container” (emphasis added) renders the claims indefinite, as the outer surface lacks sufficient antecedent basis and, in view of the foregoing, thereby introduces confusion as to the metes and bounds of the scope of claims 1 and 19, respectively. It becomes unclear as to whether the use of “the outer surface” intends to exclude layers from being coated thereon, based on the discussion above. In view of the dependent claims, the question of “Is Applicant claiming an intermediate product in the independent claims?” arises. Typically, “the outer surface” (and “the inner surface”) would be interpreted as having sufficient antecedent basis implicitly, given that a container intrinsically exhibits an inner and outer surface. However, that is not the case for the instant claims given the totality of the discussion/rationale above.
It is the Examiner’s position that the aforesaid grounds of rejection based on indefiniteness constitute the most appropriate rejection (rather than rejection of at least the aforecited dependent claims under 35 U.S.C. 112(d) for not including all of the limitations of the independent claims upon which they depend, respectively), based on the aforecited specification and dependent claims, in order to facilitate compact and expedient prosecution of the instant application.
Therefore, for examination on the merits, the relevant limitations in claims 1 and 19, respectively, are interpreted to read as “wherein the outer coating layer defines [[the]]an inner surface of the container; and wherein the fibrous board base defines [[the]]an outer surface of the container” – i.e., interpreted where the fibrous board base is positioned facing outward, and the outer coating layer is positioned facing the internal volume of the container, wherein the surface of the fibrous board base positioned facing outward may include polymer layers coated thereon.
In order to overcome the indefiniteness issue, it is respectfully suggested to amend the claim based on the aforesaid interpretation in order to provide sufficient explicit antecedent basis for the outer (and inner) surface of the container, and to clarify the scope of the metes and bounds of the scope of the claim in view of the preferred embodiments set forth in the dependent claims.
Claims 2-8 and 11-17 are rejected for being dependent upon indefinite claim 1.  
Claims 20-22 are rejected for being dependent upon indefinite claim 19.
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bohme in view of Borouge, Borealis, Yan, and Fredericks (all references prev. cited – see para. 31 of the Final Office Action; copies of Borouge and Borealis prev. provided).
Dow (prev. cited – see para. 32 of the Final Office Action; copy prev. provided) is relied upon as an evidentiary reference for claims 4, 11, 12, 15, 17, and 19-22.
Regarding claim 1, Bohme discloses a packaging material for food, where the packaging material is suitable for use in forming food packaging containers including bags, cartons, carton blanks, or other packages or constructions for containing food items [Abstract; 0002, 0003, 0005, 0021, 0030, 0031, 0065, 0066]. 
The packaging material comprises a substrate, an oil resistant layer overlying (disposed on and in contact with) the substrate, and a heat-seal layer overlying the oil resistant layer [0006-0008, 0010; Figure 2]. The substrate may be, inter alia, paper or paperboard [0035] (claim 1, fibrous board base). The oil resistant layer is an extruded polymeric material formed from, inter alia, a blend of polyethylene and (metallocene) polypropylene (i.e., homopolypropylene) [0036-0038, 0057, 0059, 0064] (claim 1, coextruded inner coating layer of a blend of PE and PP). Bohme discloses that both of the oil resistant layer and heat-seal layer are, inter alia, coextruded on the substrate [0057, 0059, 0064].
Bohme discloses that the heat-seal layer (claim 1, extruded outer coating layer) is for thermal bonding to form a food package [0042]. Bohme teaches that the heat-seal layer may be formed from any suitable thermoplastic polymeric material having a low melting or softening point, such that the heat-seal can be initiated at a relatively low temperature, for example, from about 82 to 193°C [0043, 0047]. The material may be selected to provide a wide hot tack sealing window, such that the heat-seal may be formed over a range of temperatures with the desired duration and degree of tackiness [0043]. 
Bohme is silent regarding the thermoplastic polymeric material of the heat-seal layer being a propylene-olefin copolymer (claim 1, extruded outer coating layer of propylene-olefin copolymer); is silent regarding specific structural details of a container formed from the disclosed packaging material (claim 1, bottom having downward rim; mantle extending upwards from bottom and having an upward rim forming a track; downward rim positioned within the track; fibrous board base defining outer surface of container; heat-seal layer forming inner surface of container); and is also silent regarding the heat-seal being a liquid-proof, non-leaking seal formed at a temperature of 400-490°C (claim 1, the mantle, the downward rim, and the upward rim forming a liquid proof non-leaking seal at a temperature of at least 400°C and less than 490°C). 
Borouge teaches the thermoplastic polymer Bormed™ TD109CF – a polypropylene sealing material that combines processing advantages with high transparency, purity, excellent sealing behavior, and sterilizability [page 1]. Borouge teaches that TD109CF is suitable as a sealable layer for pouches and form-fill-seal films; exhibits low solubles and extractables; exhibits a broad sealing window of approximately 35°C allowing for increased production efficiency; exhibits a low sealing initiation temperature in the range of 103 to 105°C allowing for increased production efficiency; is transparent, chemically inert, and contamination-free; and is approved for use by the (U.S.) Food and Drug Administration (FDA) [page 1]. 
Borealis, the manufacturer of Bormed™, teaches that Bormed™ TD109CF is a polypropylene terpolymer which exhibits a melting temperature of 130°C and has excellent heat-sealing properties; low seal initiation temperature; extremely low blooming; and extremely low extractables [page 2]. Borealis teaches that TD109CF is suitable as the sealing layer in coextruded films in food packaging and medical applications [page 2]. 
Yan discloses a paperboard food container with enhanced barrier and seal performance [Abstract; 0002, 0012; Figures 2 and 4]. The container includes a bottom having a downward rim; and a body which extends from the bottom, said body having an upward rim forming a track; wherein the downward rim is positioned within the track. The body and bottom are each formed from blanks which include a paperboard substrate layer having one side coated with a barrier layer and a (second) sealant layer (barrier layer interposed between the substrate and the sealant layer); and the opposing side coated with a (first) sealant layer [0012, 0020-0028, 0045-0050, 0059], where the side coated with the barrier layer and (second) sealant layer defines the interior of the container [0063] (same as Applicant’s disclosed interior surface of the container). The bottom blank and body blank (where the body blank has a longitudinal side seam which forms the generally tubular body) are joined together via heat-sealing, where the (second) sealant layer (which overlies the barrier layer) is positioned toward the inner surface of the container  [0012, 0057, 0059, 0061, 0063; Figure 4]. The (second) sealant layer of the bottom blank forms a heat-seal with the (second) sealant layer of the body blank [0061; Figure 4]. Yan teaches that the sealant layer and the barrier layer may be coextruded [0054]. 
Fredericks discloses the same structural type of paper-based container generally disclosed by Yan – formed from a bottom having a downward rim and a body having an upward rim forming a track, where the downward rim is positioned within and heat-sealed to the track [Abstract; Figures 1 and 2; col 1, 7-10; col 2, 50-67; col 3, 1-22]. Fredericks teaches that the aforesaid structural types of paper-based containers (i.e., cups) are fabricated using a Horauf Model BMP-200 machine, with temperature set between 350-460°C, resulting in a production output of at least 165 cups per minute [col 3, 15-22, 29-34]. 
Bohme and Borouge are both directed toward packaging containers and heat-seal polymers suitable therefor. Bohme and Borealis are both directed toward food packaging containers and heat-seal polymers suitable therefor. Bohme and Yan are both directed toward food packaging containers formed from heat-sealable packaging materials comprising a paperboard substrate, a barrier layer, and a heat-seal layer, where the heat-seal layer is heat-sealed to itself to form the container. Bohme and Fredericks are both directed toward food packaging containers formed from heat-sealable packaging materials comprising a paper/paperboard substrate. 
Given that Bohme discloses that the heat-seal layer may be formed from any suitable thermoplastic polymeric material having a low melting or softening point, for example, from about 82 to 193°C, and thus a low seal initiation temperature, and preferably has a wide heat-seal window, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized Bormed™ TD109CF, taught by both Borouge and Borealis, as the thermoplastic polymer of the heat-seal layer, as TD109CF would have been recognized as a suitable heat-sealant thermoplastic polymer for food packaging applications, approved for use by the FDA, which would have exhibited the aforesaid low melting point (130°C is within the range disclosed by Bohme), low seal initiation temperature, and wide heat-seal window (see MPEP 2144.07); and in order to form a packaging material and container therefrom which would have exhibited a contamination-free, chemically inert, food-contact safe inner surface exhibiting excellent heat-seal characteristics, produced with increased production efficiency. 
Additionally, given that Bohme is not limited in terms of the structure of the packaging container, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the packaging material of Bohme (set forth immediately above) into the container structure/construction taught by Yan, as the packaging material of Bohme (that of a paperboard substrate, barrier layer, and heat-seal layer, disclosed as suitable for forming heat-sealed food packaging containers) would have been recognized in the art as a suitable polymer coated paperboard blank for forming food packaging containers via heat-sealing (see MPEP 2144.07). 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the aforesaid container (immediately set forth above, as taught by Yan) utilizing a Horauf Model BMP-200 machine with temperature set between 350-460°C, as taught by Fredericks, in order to produce at least 165 cups per minute; additionally or alternatively because the aforesaid process utilizing the BMP-200 machine would have been recognized as a suitable equivalent process for forming the heat-sealable paper-based cups (of the structural-type discussed herein), where an express suggestion to do so is not necessary (see MPEP 2144.06(II)).
The packaging material of modified Bohme would have comprised all of the features set forth above, where (i) the thermoplastic polymer material of the heat-seal layer would have been Bormed™ TD109CF; (ii) said packaging material would have been formed into a food packaging container exhibiting a bottom having a downward rim, a body extending upward from the bottom and having an upward rim forming a track, the downward rim being positioned within and heat-sealed to the track, where said bottom and body are formed from blanks of the packaging material joined by the aforesaid heat-sealing of respective heat-seal layers in contact with one another [see Yan Figure 4; 0061], where the heat-seal layer defines the inner surface of the container (i.e., oil resistant layer positioned facing the interior of the container) and thus the substrate faces the outer surface of the container; and where (iii) the forming of the aforesaid food packaging container would have been conducted utilizing a BMP-200 cup-forming machine at a temperature of 350-460°C.
It is noted that Applicant’s specification discloses that the claimed extruded outer coating layer of propylene-olefin copolymer (PP-c) is formed from TD109CF, “a propylene alpha olefin copolymer by Borealis AG developed for the manufacture of unoriented films in particular and having a reported melting point of 128-132°C” [pp. 6, 25-28]. As such, the thermoplastic polymer material of the heat-seal layer of the packaging material/container of modified Bohme being TD109CF reads on the claimed PP-c. 
Further, with respect to the claimed seal being liquid-proof and non-leaking, formed at a temperature of at least 400°C and less than 490°C (of which constitutes a product-by-process limitation, see MPEP 2113(I) and (II), where the structure implied by the process steps is interpreted as the seal being liquid-proof and non-leaking), the temperature range of 350-460°C overlaps and therefore renders prima facie obvious the claimed (heat) seal temperature (see MPEP 2144.05(I)), where it also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased the aforesaid temperature within the range of 350-460°C (see MPEP 2144.05(II) –obvious to determine the optimum conditions within a disclosed range in the prior art), including over the presently claimed portion of 400-460°C, in order to increase or decrease the degree of adhesion between the bottom and the body of the food packaging container.
Given that the food packaging container of modified Bohme, set forth above, is identical or substantially identical to the claimed container in terms of (at least) (i) the coextruded outer layer (which forms the heat-seal between the bottom and body of the container and defines the inner surface of the container) being TD109CF, and (ii) the heat-sealing being conducted at a temperature (350-460°C, specifically 400-460°C) that overlaps with/is within the claimed range, there is a reasonable expectation that the seal would have inherently been liquid-proof and non-leaking, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)). 
With respect to the claimed container being “microwave-ovenable”, given that the food packaging container of modified Bohme, set forth above, is substantially identical to the claimed and disclosed container in terms of (i) structural configuration and material composition of the polymer coated fibrous board; (ii) the structure of the container formed from the polymer coated fibrous board; and (iii) the heat-seal temperature which joins the bottom and body to form the structure, as well as the heat-seal material being TD109CF; where (iv) neither of the claims nor the specification indicate any other particular feature which renders the container microwave-ovenable, there is a reasonable expectation that the food packaging container of modified Bohme would have inherently been microwave-ovenable and/or is interpreted as reading on microwave-ovenable, absent factually-supported objective evidence to the contrary (see MPEP 2112(V) and 2112.01(I)).
Furthermore, with respect to the claimed term “disposable”, it is noted that Applicant’s specification does not set forth any specific structure, material composition, or definition associated with said term. Thus, “disposable” is interpreted as ‘capable of being disposed’, where one of ordinary skill in the art recognizes that cups, containers, and bottles are disposable (anything is technically disposable, but not everything is degradable). Given that the food packaging container of modified Bohme is logically disposed after use, it reads on the claimed term. Additionally or alternatively, given the substantially identical nature of the food packaging container of modified Bohme (as set forth above in numerous instances), there is also a reasonable expectation that the container would have been disposable (see MPEP 2112(V) and 2112.01(I)).
Given that the coextruded outer layer (reads on outer coating layer) would have been formed from TD109CF, it reads on “does not include metallocene-catalyzed polypropylene”. As such, the food packaging container of modified Bohme, set forth above, reads on all of the limitations of claim 1.  
Regarding claim 2, as set forth above in the rejection of claim 1 (see para. 27 above), the polypropylene included in the polyethylene-polypropylene blend which forms the oil resistant layer of the food packaging container is homopolypropylene (disclosed as metallocene polypropylene, of which one of ordinary skill in the art recognizes is homopolypropylene) [further, see specification pp. 2, 19-23]. 
Regarding claim 3, Bohme teaches that the blend (of PE and homo-PP which defines the oil resistant layer, reads on inner coating layer) includes about 50 to 100 wt.% (homo)polypropylene and about 0 to 50 wt.% polyethylene [0038], where the aforesaid respective ranges encompass and therefore render prima facie obvious the claimed ranges of 50 to 80 wt.% PP and 20 to 50 wt.% PE, respectively (see MPEP 2144.05(I)). 
Regarding claim 4, Bohme discloses that the weight of the oil resistant layer is from about 0.05 to 25 lb./ream [0041], of which, through simple calculation, is approximately equivalent to about 0.08 to 40.7 g/m2, as evidenced by Dow [Grams per sq. meters (GSM) = pound per ream X 1.628], of which overlaps and therefore renders prima facie obvious the claimed range of the weight of the inner coating layer being 5 to 15 g/m2 (see MPEP 2144.05(I)). Additionally, Bohme teaches that the weight of the heat-seal layer is from about 0.1 to 20 lb./ream [0049], which is approximately equivalent to about 0.16 to 32.56 g/m2, of which overlaps and therefore renders prima facie obvious the claimed range of the weight of the outer coating layer being 5 to 15 g/m2 (see MPEP 2144.05(I)). 
Regarding claim 5, as set forth above in the rejection of claim 1, the food packaging container of modified Bohme includes the bottom and body formed from the packaging material blank comprising the paperboard substrate; the oil resistant layer disposed on the paperboard substrate, said oil resistant layer comprising a polyethylene-polypropylene blend; and the heat-seal layer disposed on the oil resistant layer, said heat-seal layer comprising TD109CF. 
Bohme is silent regarding the outer surface of the food packaging container (the opposite side of the fibrous board base) including a heat-sealable coating layer comprising a propylene-olefin copolymer or a polypropylene-polyethylene blend. 
However, as set forth above, Yan teaches that the outer surface of the food packaging container, and thus the outer surface of the blanks which form the bottom and body, are coated with a (first) sealant layer [0012, 0023, 0033, 0047], where one of ordinary skill in the art recognizes that the (first) sealant layer provided on the outer surface of the food packaging container functions (at least) to protect the paperboard substrate of said container from exposure to substances located outside of the container in the ambient environment or to which the container may be exposed during transport or other operations (e.g., water, water vapor, mechanical wear).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the sealant layer on the outer surface of the food packaging container of (modified) Bohme, taught by Yan, in order to protect the outer surface of the paperboard substrate from external substances (e.g., water, water vapor) and/or wear during handling/transportation, where it is noted that MPEP 2143(G) sets forth that an explicit suggestion to combine the prior art is not necessary; the motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Additionally, MPEP 2143.01 sets forth that motivation may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of the invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill in the art. Furthermore, MPEP 2144(I) sets forth that the rationale to modify does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. 
Additionally, in view of the benefits and compatibility associated with the thermoplastic polymer Bormed™ TD109CF as set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have also utilized TD109CF as the aforesaid outer sealant layer applied on the opposing side of the paperboard substrate (i.e., that which defines the outer surface of the container), as TD109CF would have been recognized in the art as a suitable heat-sealant thermoplastic polymer for food packaging applications, approved for use by the FDA (see MPEP 2144.07). 
The food packaging container of modified Bohme would have comprised all of the features set forth above and would have further comprised TD109CF provided on the outer surface of the container, thereby reading on the claimed outer surface of the container being provided with at least one heat-sealable coating layer of PP-c or a blend of PE and PP.
Regarding claim 6, as set forth immediately above in the rejection of claim 5, the outer surface of the container of modified Bohme would have been coated with TD109CF.
As such, modified Bohme is silent regarding a first layer of a blend of polyethylene and polypropylene being positioned between the outer surface of the container and the layer of TD109CF positioned thereon. In other words, modified Bohme is silent regarding the container exhibiting an A/B/C/B/A layer configuration; and as set forth above in the rejection of claim 5, discloses an A/C/B/A layer configuration (A=TD109CF seal layer, C=fibrous board base, B=oil resistant blend layer).
However, given that the polyethylene-polypropylene blend of the oil resistant layer functions as a barrier layer (as disclosed by Bohme); given that the oil resistant layer may be coextruded with the heat-seal layer (as disclosed by Bohme); and given that the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have coextruded the oil resistant layer and heat-seal layer on both sides of the paperboard substrate (thereby forming the aforesaid A/B/C/B/A layer configuration), in order to increase the thickness of the paper cup (i.e., structural integrity), in order to increase the overall barrier properties of the paper cup, in order to protect the outer surface of the container from oil-staining, and/or in order to increase the adhesion of the seal layer to the outer surface of the paperboard substrate (see MPEP 2143G, 2143.01, 2144(I)). As such, the container of modified Bohme would have exhibited the claimed A/B/C/B/A structure, and as set forth above, would have been formed at a heat-seal temperature of 350-460°C, particularly over the range of 400-460°C, both of which overlap and therefore render prima facie obvious the claimed range of at least 430°C (see MPEP 2144.05(I)). As such, all of the limitations of claim 6 are read on. 
Regarding claims 7 and 8, the rejection of claim 1 above reads on (and addresses therein) the container being microwave-ovenable and disposable. Furthermore, since neither the “cup” nor “tray” are limited in terms of the size or shape of the container, the packaging container of modified Bohme reads on both of the aforesaid. As such, all of the limitations of claims 7 and 8 are read on.
Regarding claims 11 and 12, the rejection of claim 4 (as dependent upon the rejection of claim 1), set forth above, reads on the limitations of claims 11 and 12. Specifically, the respective weight ranges disclosed by Bohme for the oil resistant layer (inner coating layer) and heat-seal layer (outer coating layer) encompass and therefore render prima facie obvious the respective claimed ranges of about 10 g/m2 for the inner and 10 g/m2 for the outer (see MPEP 2144.05(I)). 
Regarding claim 13, the (totality of the) rejections of claims 1-3, set forth above, read on the limitations of claim 13. The oil resistant layer is formed from a blend of about 50 to 100 wt.% homopolypropylene and about 0 to 50 wt.% polyethylene (see MPEP 2144.05(I)). 
Regarding claim 14, the rejections of claims 1-3, 6 (of which is also in consideration of the rejection of claim 5), and 13, set forth above, read on the limitations of claim 14. 
Regarding claim 15, the rejections of claims 1-6 (see in particular claim 4), also in view of the rejection of claim 14, set forth above, read on the limitations of claim 15.
Regarding claim 16, the rejections of claims 1, 2, 5, and 6, set forth above, read on the limitations of claim 16. 
Regarding claim 17, the rejections of claims 1, 2, 4, 5, and 6, also in view of the rejection of claim 16, set forth above, read on the limitations of claim 17.

Regarding claim 19, it is noted that claim 19 includes all of the limitations set forth in claim 1, and in addition, includes the limitations recited in claims 3 and 4. As such, the grounds of rejection of claims 1, 3, and 4, set forth above (that is, the totality thereof; see para. 26-44, 46, and 47), read on the limitations of claim 19. The grounds of rejection are not repeated herein for the sake of length of the Office Action. 
Regarding claim 20, in view of the explanation of the grounds of rejection of claim 19 set forth immediately above, as set forth above in the rejection of claim 1 (see specifically para. 27) Bohme discloses that the polypropylene in the blend of polyethylene and polypropylene which forms the oil resistant layer (reads on coextruded inner coating layer) is propylene homopolymer.
Regarding claims 21 and 22, in view of the explanation of the grounds of rejection of claim 19 above, the additional grounds of rejection of claims 5 and 6 (see para. 48-56), respectively, read on the limitations of claims 21 and 22, respectively (again, not repeated herein for the sake of length of the Office Action).
More specifically, as indicated above in the rejection of claim 19, the grounds of rejection of claims 1, 3, and 4 (the totality of the grounds of rejection thereof) read on all of the limitations of claim 19; and further, the rejection of claim 5 (in view of the aforesaid totality) reads on the limitations of claim 21 – the disposition of a layer of PP-c on the outer surface of the container (i.e., on the surface of the paperboard substrate facing away from the internal volume of the container); and further, the rejection of claim 6 (in view of the aforesaid totality) reads on the limitations of claim 22 – the A/B/C/B/A structure, and an overlapping heat seal temperature (see MPEP 2144.05(I)). 

Response to Arguments
Applicant’s arguments, see Remarks filed 12 January 2022, pp. 7-11, with respect to the rejection of the claims under 35 U.S.C. 103 (previously set forth in the Final Office Action and maintained herein) have been fully considered but are not found persuasive.
On pp. 8 of the Remarks, Applicant asserts that Bohme does not teach or suggest the use of a propylene-olefin copolymer for the heat seal layer. However, Bohme (alone) is not relied upon for the aforesaid teaching, but rather, in view of/combination with the teachings of Borouge and Borealis – i.e., the use of Bormed™ TD109CF in the aforesaid heat seal layer. It is noted that one cannot show nonobviousness by attacking references individually where the rejection is based upon a combination of references (see MPEP 2145(IV)). For this reason, Applicant’s argument has not been found persuasive.

On pp. 8 of the Remarks, Applicant asserts that Bohme clearly states that the packaging material is formed into bags (and thus not a paper cup as claimed). However, while Bohme does provide the teachings of a bag as asserted, the packaging material of Bohme is not limited thereto – see at least [0009, 0031, 0064] of Bohme. It appears Applicant is taking an overly narrow view/interpretation of the Bohme reference, as well as not considering the grounds of rejection based on the combination of references set forth by the Examiner (see MPEP 2145(IV)). For these reasons, Applicant’s argument has not been found persuasive.

On pp. 8 of the Remarks, Applicant asserts that Bohme “does not address the difficulty of heat sealing three layers of polymer coated fibrous board, as claimed because Bohme only heat seals the ends of the bag”. However, Bohme teaches that the coated paperboard, of which includes two polymeric layers thereon, for a total of three layers, is heat sealed (thermal bonding) to form a packaging material [Figure 2; 0042, 0043, 0066]. Thus, it is clear that Bohme is directed to the heat sealing of three-layer polymer coated paperboards, in contrast to Applicant’s assertion. For this reason, Applicant’s argument has not been found persuasive.

On pp. 8 of the Remarks, Applicant asserts that Borouge and Borealis do not provide any teaching or suggestion for using TD109CF on a “completely different structure or for increasing the heat sealing temperature almost 4 times the low heat sealing initiation temperature touted by Borouge”. However, first, it is noted that neither of Borouge nor Borealis were relied upon in the grounds of rejection for a teaching of “a completely different structure”. Rather, both Borouge and Borealis teach that TD109CF is a terpolymer which is excellent for heat-sealing and exhibits a low seal initiation temperature (within the range preferred by Bohme). Bohme is relied upon for the teaching of the “structure” of the packaging material. Second, it is noted that neither of Borouge nor Borealis were relied upon for the teaching of the heat seal temperature, but rather, Fredericks. Thus it appears Applicant is either conflating the grounds of rejection or incorrectly arguing against reference(s) individually. Applicant is again respectfully directed to MPEP 2145(IV), which states that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Applicant is respectfully urged to considered the full scope of paragraphs 35-44 herein. For the reasons above, Applicant’s argument has not been found persuasive.

On pp. 8 and 9 of the Remarks, Applicant asserts that Borouge teaches away from the use of significantly higher heat sealing temperatures of claim 1 (i.e., that of at least 400 and less than 490°C) given that it touts the benefits of a low sealing initiation temperature. However, while Borouge does teach the low sealing initiation temperature, Borouge is not relied upon for the teaching of the heat seal temperature in the grounds of rejection.
Bohme states that the heat seal polymer generally exhibits a lower melting or softening point (i.e., sealing initiation) [0043] with a range inclusive of that of TD109CF; and also teaches that the heat seal may be formed over a range of temperatures within the desired duration and degree of tackiness [0043]. The seal initiation temperature allows the heat seal to begin to form at lower temperatures, but based on the disclosure of Bohme at [0043], any temperature may be utilized to form the necessary degree of bonding during heat sealing. In view thereof, Yan is relied upon in the grounds of rejection for the teaching of the cup structure (mantle, bottom) formed from polymer-coated fibrous board having a heat seal layer which forms the heat seal of the structure and defines the inner surface of the cup. Yan is not relied upon for the teaching(s) of the materials therein which are suitable for use in forming the container, nor is the exact structure of the laminate of Yan required to be exhibited based on the teachings cited for modification to the primary reference (Bohme) (see MPEP 2145(III) – “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”). Applicant is respectfully reminded that Bohme explicitly recites that the packaging material disclosed therein is suitable for forming cartons blanks and cartons therefrom.
In view of the foregoing, Fredericks is relied upon for the teaching of the machine and heat seal temperature range for forming substantially identical polymer coated paper cups (bottom, mantle) to that of Yan. Thus, in view of the totality of the aforesaid, it is the Examiner’s position that Borouge does not teach away from the claimed heat seal temperature as asserted, and that Applicant appears to be conflating the applied disclosures/teachings from individual references as it relates to the combination thereof as set forth above in the grounds of rejection. For these reasons, Applicant’s arguments have not been found persuasive. 

On pp. 9 of the Remarks, Applicant asserts that Yan does not teach or suggest the use of any type of polypropylene for the heat seal layer, much less propylene-olefin copolymer, and thus teaches different materials from that of Bohme for the heat seal layer. However, Yan teaches a non-limited list of suitable heat seal materials including LDPE, among others [0050], where Bohme teaches that LDPE may be utilized as the heat seal layer [0044]. Thus, it can be said that Yan and Bohme teach identical and/or overlapping materials for use as the heat seal layer, contrary to Applicant’s assertion. Furthermore, it is noted that Yan was not relied upon for the teaching of the propylene-olefin copolymer (TD109CF) in the grounds of rejection, but rather, Borouge and Borealis. Thus, Applicant appears to be attacking the Yan reference individually for a deficiency therein, where Yan is not relied upon for the teaching of the asserted deficiency (see MPEP 2145(IV)). For this reason, Applicant’s argument has not been found persuasive.

On pp. 9 and 10 of the Remarks, Applicant asserts that Fredericks is solely directed to heat sealing LDPE layers to LDPE layers, and thus the teaching of the heat seal temperatures for heat sealing the packaging material of Bohme, as modified, into a cup, are not applicable for multilayer structures and/or PP or PP-c materials; further asserting that the melting point of LDPE is too low for microwave-ovenable food-trays as disclosed in Applicant’s specification.
However, Fredericks is teaching a temperature range of 350 to 460°C at a line speed of 165 cups per minute [col 3] for heat sealing the components of the cup (mantle, bottom) to one another. The lower bound of the disclosed heat seal temperature range of 350°C is higher than the melting points of LDPE (approx. 100-110°C; col 6, 1-9 of Fredericks); HDPE (approx. 128-135°C; see col 7, 1-8 of Fredericks); and that of TD109CF propylene-olefin terpolymer (130°C; seal initiation temp of 103-105°C). Therefore, it is unclear how the heat seal temperature range disclosed by Fredericks as suitable for sealing LDPE, is unsuitable for heat sealing TD109CF (as asserted by Applicant), given the proximity of the melting points of LDPE and TD109CF to one another (i.e., 110 v. 130°C), as well as in relation to the melting points of HDPE which Fredericks teaches may be blended with the aforesaid LDPE (see col 6), and further in view of the lower bounds of the heat seal temp range being over 200°C higher than the melting point of the heat seal layer. Applicant has merely asserted that the temperature range is unsuitable, without provision of factually-supported objective evidence in support thereof (see MPEP 2145).
For the reasons above, Applicant’s argument has not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record in order to facilitate compact and expedient prosecution.
US 4,513,036 to Thompson et al. – [col. 1-4]
US 2014/0199505 to Lorenzetti et al. – [0002, 0022, 0023, 0030]
US 2015/0375484 to Johansson – [0017, 0021]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782